TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-000085-CV



                  Michael J. DeLitta; DeLCom Properties, LLC, Appellants

                                                  v.


                                     Nancy Schaefer, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
    NO. D-1-GN-13-003516, HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING



                             MEMORANDUM OPINION

PER CURIAM

               The parties have filed a joint motion to abate this appeal pending settlement

negotiations. We grant the motion and abate the appeal until December 29, 2015. If the parties have

finalized a settlement by that date, they are instructed to file a motion to dismiss in accordance with

the settlement agreement. If the parties have not finalized a settlement by that date, they are

instructed to file a report informing this Court of the status of the settlement negotiations. All

appellate deadlines will be tolled during the period of abatement.



Before Chief Justice Rose, Justices Goodwin and Field

Abated

Filed: November 3, 2015